On December 12, 1995, this court suspended respondent, Albert E. Fowerbaugh, a.k.a. Albert Edwin Fowerbaugh, for six months. On June 13, 1996, respondent filed an application for reinstatement. On June 24, 1996, relator, Disciplinary Counsel, filed a motion for leave to respond to respondent’s application for reinstatement, which this court granted. On August 19, 1996, relator filed its response to respondent’s application for reinstatement. On August 29, 1996, respondent filed a motion for leave to file a reply, which this court granted. On October 16, 1996, respondent filed his memorandum to relator’s response. Upon consideration thereof,
IT IS ORDERED by this court that Albert E. Fowerbaugh, a.k.a. Albert Edwin Fowerbaugh, Attorney Registration No. 0001535, last known address in Cleveland, Ohio, be reinstated to the practice of law in the state of Ohio, effective January 1,1997.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 658 N.E.2d 237.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.